Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-2, 5-7, 9-18 and 20-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 20140000801 A1) in view of Sanefuji et al (US 20140342162 A1).
Regarding the new limitations of claim 1, Seo discloses up to 93 parts by weight of alkyl (methacrylate) based on 100 parts by weight of the monomer mixture (which preferably includes methyl methacrylate [0015] and methacrylic acid [0017]). 
Seo discloses an optical film comprising am acrylic copolymer that reads on the claims [abstract]. For instance, Example 1 discloses a film comprising an acrylic resin with 85.4wt% of methyl methacrylate (MMA) and 2.5 wt% of methacrylic acid (MAA) comonomers, with a Tg of 128°C a Mw of 101,000 g/mol, haze value of 0.2 % and light transmission of 93.2% [Table 1], which reads on 100% by weight of claimed component a). Example 1 also includes benzyl methacrylate as a comonomer [Table 1]. The film has a thickness of 180 microns initially, and then 60 microns after biaxial stretching [0063]. The optical film has an in-plane and a thickness retardation value of less than 10 nm at a wavelength of 580 nm [0043]. The composition may include Hindered phenol antioxidants [0022]. The resin composition includes an anhydride unit that improves toughness and reads on a toughening agent [0034]. The film is formed by extrusion of pellets of the resin [0028, 0063]. The examples adhere the resin film to a TAC film to make a multilayer film laminate polarizing plate [0064] which is useful for LCD and OLED display devices [0002-0005]. 
Seo, discussed above, does not disclose the claimed additional polymer b) with the claimed Mw.
Sanefuji, similar to Seo, discloses a laminated film comprising an acrylic resin layer Y comprising a thermoplastic polymer A2 that contains at least 50% by mass of an alkyl methacrylate ester unit and a rubber-containing polymer (G) [0012]. The monomers of the polymer G include ethyl acrylate [0072] and methyl methacrylate [0073]. Mw of the polymer G should be 30,000 to 200,000 from the viewpoint of mechanical properties and moldability of the acrylic film (Y) [0065].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used an additional polymer with MMA and EA monomers and the Mw of the claims as an additional polymer in Seo because Sanefuji teaches that it provides improved mechanical properties and moldability. 

Regarding claim 18, the Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Applicant discloses acrylic copolymers of 97% MMA and 3% MAA with a Mw of 121,000 g/mol that is subsequently extruded and achieves an MFR of 0.8 g/10min with a Tg of 121°C [Example 4 of specification]. Seo discloses an acrylic copolymer of 85.4% MMA and 2.5 % MAA with a Mw of 101,000 g/mol that is subsequently extruded to achieve a Tg of 128°C [Example 1]. The MFR of the resin composition will predominantly depend on the monomer types and amounts, the Mw, and the processing and effects on microstructure thereof, which is indicated as similar by the close Tg values after extrusion. Therefore, the claimed effects and physical properties, i.e. the melt flow rate (MFR) would inherently be achieved by, or at least expected in, a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 

Regarding claim 22, Seo does not disclose the resin comprising 2% by weight or less of an anhydride ring structure. However, Seo does disclose as low as 3 parts by weight of anhydride ring structure, and teaches that below that amount is simply less of a reduction in thermal expansion coefficient effect [0034]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have employed the claimed resin composition with 0.5 to 2wt% of anhydride ring structures because Seo teaches that the resin with less than 3 parts by weight simply has a higher thermal expansion coefficient. This is not a teaching away by Seo because the invention of Seo will functional as an optical film, it will just have a less desired thermal expansion coefficient according to Seo. It is the examiner’s position that the amount of anhydride in the resin is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize various amounts of the anhydride ring structure including those within the scope of the present claims so as to produce desired end results.
Regarding claim 20, Sanefuji discloses benzotriazole UV absorbers in the examples [0136].


Claim 1-2, 5-7, 9-13, 15-17, 21-23, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al (GB 1437176) in view of Sanefuji et al (US 20140342162 A1).
Hunt discloses films [p3, line 64] prepared from an acrylic polymer comprising 50 to 99%wt of alkyl methacrylate and 1 to 50%wt of a mixture ethylenically unsaturated carboxylic acid and its anhydride unit, wherein at least 5%wt of the mixture being in the form of anhydride units [p1 lines 54-74]. Examples include, for instance, example 3 with 95wt% of methylmethacrylate (MMA) and 5wt% of methacrylic acid (MAA), wherein 10% by wt of the acids are converted to anhydride [p5, Table], i.e. 0.5wt% of anhydride units in the polymer. The polymers have a degree of polymerization of about 1000 [p6 lines 1-8] and since MMA has a Mw of 100, this is about a Mw of 100,000 g/mol. The composition includes 1 to 15%wt of other copolymerizable ethylenically unsaturated monomer including alkyl acrylates having 1 to 8 carbon atoms in the alkyl group [p1 lines 75-91], from which the ordinarily skilled artisan would most immediately envisage methyl acrylate and ethyl acrylate. Hunt discloses a film thickness of 35-45 microns [p3 lines 75-81]. The articles may be formed by extrusion [p4 lines 38-43, 91-94], including as fittings for automotive lighting [p4 lines 95-97] which read on laminates and decorative films and transportation vehicles. 
Hunt, discussed above, does not disclose the claimed additional polymer b) with the claimed Mw.
Sanefuji, similar to Hunt, discloses a laminated film comprising an acrylic resin layer Y comprising a thermoplastic polymer A2 that contains at least 50% by mass of an alkyl methacrylate ester unit and a rubber-containing polymer (G) [0012]. The monomers of the polymer G include ethyl acrylate [0072] and methyl methacrylate [0073]. Mw of the polymer G should be 30,000 to 200,000 from the viewpoint of mechanical properties and moldability of the acrylic film (Y) [0065].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used an additional polymer with MMA and EA monomers and the Mw of the claims as an additional polymer in Hunt because Sanefuji teaches that it provides improved mechanical properties and moldability. 

The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Applicant discloses acrylic copolymers of 97% MMA and 3% MAA with a Mw of 121,000 g/mol that has a Tg of 121°C, a light transmission of 92.3% and haze of 0.1% when the film thickness was 156 microns [Example 4 of specification]. Hunt discloses an acrylic copolymer of 95% MMA and 4.5% MAA with a Mw of about 100,000 g/mol [Example 3]. The Tg of the resin component predominantly depend on the monomer types and amounts, as well as to a much lesser extent the Mw. The Tg of an MMA homopolymer is 105°C, whereas the Tg of an MAA homopolymer is 228°C. So the skilled artisan would expect the Tg of the resin of Hunt to be higher, since it contains a larger amount of MAA. Furthermore, Hunt discloses that the films are transparent with excellent color [p5 lines 10-12] and the film thickness of only 45 microns or less would have more transparency and less haze than the Example 4 of the specification which uses 156 micron thick film. Therefore, the claimed effects and physical properties, i.e. Tg, light transmission, and haze would inherently be achieved by, or at least expected in, a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 
Furthermore, the Example 5 of Hunt discloses 8470 g of MMA and 1500 g of MAA [5 Table], which using a Fox Equation estimate is a Tg of 119.5°C [see attached Fox Equation screen shot]. 
It is the opinion of the Office that the disclosed value of thickness of 45microns is disclosed with sufficient specificity to anticipate the corresponding claimed range with the lower limit of about 60 microns. See MPEP 2131.03 for anticipation of ranges. 
Alternatively, the thickness is close enough that the ordinarily skilled artisan would expect a film of 45 micron thickness to have predictably similar properties to a film having 60 micron thickness. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).


Response to Arguments
Applicant’s arguments, filed 08/16/2022, with respect to the rejection(s) under Matsumoto et al (US 20060100391 A1) have been fully considered and are persuasive.  
The rejection of 12/16/2021 has been withdrawn. 

Applicant’s arguments, filed 08/16/2022, with respect to the rejection(s) under Matsumoto et al (US 20060100391 A1) in view of Sanefuji et al (US 20140342162 A1) have been fully considered and are persuasive.  
The rejection of 12/16/2021 has been withdrawn. 


Applicant’s arguments, filed 08/16/2022, with respect to the rejection(s) under Seo et al (US 20140000801 A1) in view of Matsumoto et al (US 20060100391 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sanefuji et al (US 20140342162 A1).


Applicant’s arguments, filed 08/16/2022, with respect to the rejection(s) under Hunt et al (GB 1437176) in view of Matsumoto et al (US 20060100391 A1).have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sanefuji et al (US 20140342162 A1).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766